Title: Cash Accounts, May 1763
From: Washington, George
To: 

 

[May 1763]



Cash


May 3—
To Ditto [cash] for Burgesses Wages
£ 33.18. 6



To Ditto of Mr [Joseph] Valentine for Marsh Acct 2.15.0 of Ditto Rent for Monconck 4. Ditto Int. of Mr Wm Dand[ridg]e 22.0.5 Ditto for Corn Sold 132.
160.15. 5


4—
To Collo. Basset Balle Acct
86. 7. 8



To Cash for a Trip to the Dismal




of Collo. Lewis
£ 3.0. 0




of Collo. Bassett
3.    




of Dr Walker
  3.    





9.    




of G. Washington
  3.    





12.    




due G. W——n
3.5.10 1/2





£15.5.10 1/2



Contra


May 2—
By 1 Penknife 7/6—Club at Trebells 5/
0.12. 6



By Mr Wm Scott Strachen’s Acct
1. 5.  



By Mr Jno. Kirkpatricks Acct
25. 7. 4 1/2



By Play Tickets 12/6. By Doctr Walkr £5
5.12. 6



By Mr Dangerfield for hire of his Bricklr
30. 0. 0


3—
By Club at Trebels 10/—Play 8/9
0.18. 9



By Barber 13/9—By Mrs [Christiana]Campbell £2
2.13. 9


4—
By Servts at Collo. Bassets
0. 6. 9


6—
By Ferriage at Hickmans
0.11. 7



By Exps. at Hubbards
1. 7. 9 1/4



By Collo. Tuts People
0. 6. 0


7—
By Expences at Colchester 4/
0. 4. 0


12—
By Mr B[ryan] Fairfax balle due for Land botof him
25.10. 0



By Mrs Washington
0.12. 6


16—
By Servants 5/—pd Edwd Williams 40/
2. 5. 0



By Ferriage at Fendals 17/6—Ferrymen 2/6
1. 0. 0


17—
By Ditto at Machodick 3/1½. Do at Laytons3/6
0. 6. 7 1/2


18—
By Exps. at Siers’s 4/. Collo. Lees Servants3/6
0. 7. 6




By Ferriage at Dansies 3/9. Club at Trebls 7/6
0.11. 3


19—
By Play Ticket 5/—Coffee 1/3—Dinr at Trebls5/3
0.11. 6


20—
By Supper at Trebels 3/6—pd Dinr atSo[uth]alls 3/9
0. 7. 3



By writ of Ad quod damnum for [Simon]Pearson
0.11. 3


21—
By Supper at Trebells 6/—3 Watch Prints 7/6
0.13. 6



By Servants 2/6—Coffee 1/
0. 3. 6


25—
By Expens. in a trip to the Dismal Swamp viz.




Ferriage to Norfolk
1. 5. 0



Gave the Ferrymen
0. 5. 0



paid at the Ropewalk
0. 1. 3



Ferriage to Portsmouth
0. 1. 6



Exps. at Ives’s 1/6—gave Servts there 2/6
0. 4. 0


27—
Exps. at Roberts’s 1/3—Fish 1/3
0. 2. 6



Pilot into the Swamp
0. 5. 0



Collo. [Mills] Reddicks Servants
0. 3. 6



Willis Riddick Ditto
0. 2. 6


28—
Paid Mr Griffin at the Bridge for Services
0.10. 0



Horse hire to Mrs Wood
0.11. 3


29—
Tavern & Horse hire pd Jno. Reinsburg
1.17. 6



Ferriage to Hampton
0.15. 0



pd Ferrymen 2/6
0. 2. 6


30—
pd Mrs Brough’s Acct
4. 3. 1 1/2



Mr Jas Mitchells at York—at twice
2.19. 9



Gave Collo. Bassets Joe for attendg on us
0. 5. 0



Returnd to Collo. Basset for Balle due tohim when he parted with us
1.11. 6



By 2 Watch Keyes @2/6.
0. 5. 0



By 1 Broach 15/—Barber at York 1/
0.16. 0



By Raffling for Glasses 20/. Do for Buckles 6/
1. 6. 0


31—
By Jas Martin[,] Barber 13/9
0.13. 9



By Mr [William] Trebell Subscription toWmsburg Purse Apl
1.10. 0



By Alexr Craik Sadler 5/7½—Buttons 4/6
0.10. 1 1/2



By Mr Secrety [Thomas] Nelson Subn toWmsburg P[urse]
1.10. 0



By Mrs Campbells acct 40/—Copying Rep⟨ts⟩15/
2.15. 0



